Citation Nr: 0006574	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  95-06 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
atrophy of the right leg due to polio by aggravation.

2.  Entitlement to the wartime rate of compensation for the 
service connected neck scar.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
December 1964.  

By rating decision in June 1972, entitlement to service 
connection for one leg being larger than the other was 
denied.  The veteran was informed of this decision by letter 
of the same month; however, he failed to file a timely appeal 
therefrom and that decision is final.  In June 1994, the 
veteran requested that the claim of service connection for 
one leg being larger than the other be reopened.  He 
submitted additional evidence in support of this request.

This appeal arises from an August 1994 rating decision of the 
Wilmington, Delaware Regional Office (RO).  It was determined 
that the veteran had not presented new and material evidence 
sufficient to warrant the reopening of his claim.  
Thereafter, by rating decision in January 1995, the RO 
determined that the veteran had submitted evidence sufficient 
to reopen the claim of service connection for atrophy of the 
right leg due to polio by aggravation, but the veteran's 
claim was denied on a de novo basis.  

The June 1972, August 1994 and January 1995 rating decisions 
all dealt with the same disability although the issue was 
first listed as one leg being larger than the other and more 
recently as atrophy of the right leg due to polio.  For the 
purposes of this decision, the disability at issue will be 
referred to as atrophy of the right leg due to polio which 
reflects the current medical diagnosis of the veteran's right 
leg disability.  It is also noted that the veteran has 
requested that his claim be handled by the Washington, D.C. 
RO.

In the case of McGinnis v. Brown, 4 Vet. App. 239 (1993), the 
Court determined that VA must address jurisdictional issues.  
It was further stated that this doctrine was especially true 
in the adjudication of finally denied claims which may not be 
reopened without the submission of new and material evidence.  
In this case, as there is a final prior rating decision in 
June 1972 wherein the issue on appeal was denied, the Board 
must adjudicate this claim on the basis of whether new and 
material evidence sufficient to reopen the finally denied 
claim has been submitted.  

Furthermore, the Board finds that the veteran will not be 
prejudiced by its consideration of this claim on the basis of 
whether there is sufficient evidence to reopen the already 
denied claim.  When the RO addressed this claim on a de novo 
basis, the veteran presented evidence regarding the 
underlying issue currently before the Board; that is, whether 
there is current evidence of atrophy of the right leg due to 
polio that is related to service.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In summary, the veteran has been 
provided an adequate opportunity to present evidence and 
argument in support of his request to reopen his claim.  

The Board issued a decision in March 1998 denying the 
veteran's claims of entitlement to service connection for 
atrophy of the right leg due to polio by aggravation, whether 
there was clear and unmistakable error (CUE) in the June 1972 
rating decision which denied service connection for one leg 
being larger than the other, and whether a June 1974 rating 
decision was CUE, and remanding the issue of entitlement to 
the wartime rate of compensation for the service connected 
neck scar.  The veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  

The parties submitted a joint motion for remand to the Court 
in January 1999 in which it was indicated that a Remand was 
required in light of the Federal Circuit Court of Appeals' 
recent decision in Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 
1998).  The case is again before the Board pursuant to a 
January 26, 1999 order of the Court which granted the joint 
motion.  By order of the Court, that part of the Board's 
decision that denied an application to reopen a claim of 
service connection for atrophy of the right leg due to polio 
by aggravation was vacated and the appeal as to the remaining 
CUE issues was dismissed.    

The veteran appeared and testified in October 1999 before the 
undersigned member of the Board in Washington, D.C.  In a 
December 1999 written submission, the veteran indicated that 
he had revoked a power of attorney in favor of the Disabled 
American Veterans and that he had executed a power of 
attorney in favor of Paralyzed Veterans of America (PVA).  An 
executed power of attorney, dated in December 1999, is of 
record.  The veteran further indicated that the claims file 
should not be sent to PVA for review and for the preparation 
of an informal hearing presentation.

The Board also notes that the veteran's representative has 
raised the issue of an increased evaluation for the service 
connected scar of the neck.  As this issue is not 
inextricably intertwined with the issue currently on appeal, 
it is referred to the RO for appropriate consideration.  The 
issue of entitlement to the wartime rate of compensation for 
the service connected neck scar is part of the remand portion 
of this decision.


FINDINGS OF FACT

1.  The veteran's claim of service connection for one leg 
being larger than the other was denied by rating decision in 
June 1972.

2.  The veteran did not file a timely appeal from that 
determination and the June 1972 denial is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is not so significant that it must be 
considered in order to decide the merits of the claim.

4.  Absent a plausible claim, there is no duty to obtain an 
independent medical examination.



CONCLUSIONS OF LAW

1.  The June 1972 rating decision of the RO that denied 
service connection for one leg being larger than the other is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302 (1999).

2.  Evidence received since the June 1972 rating 
determination is not new and material and, thus, the claim of 
service connection for atrophy of the right leg due to polio 
by aggravation (formerly listed as one leg being larger than 
the other) is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  An advisory opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. §§ 5107, 7109 (West 1991); 38 
C.F.R. § 20.901(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that on the August 1961 
enlistment examination, the veteran's medical history 
included a history of polio as a child with no sequelae.  On 
examination, the lower extremities were clinically evaluated 
as normal.  

On the February 1962 airborne examination, the January 1964 
pre-mission examination and the November 1964 post-mission 
examination, the veteran's lower extremities were clinically 
evaluated as normal.  Medical history was negative for bone, 
joint or other deformity. 

In February 1972, the veteran filed a claim to include 
service connection for one leg being larger than the other.  
The veteran asserted that this leg condition had either been 
incurred in service or had been aggravated by military 
service.  

By rating decision in June 1972, the RO denied the veteran's 
claim of entitlement to service connection for one leg being 
larger than the other.  It was noted that the veteran had a 
history of polio in childhood without sequelae and that his 
military separation examination was silent for any 
disability.  The veteran failed to take any action (see 
paragraph below) with respect to the June 1972 denial of his 
claim for the right leg; thus, that decision became final a 
year after the mailing of notification of the decision to him 
in June 1972.  38 C.F.R. §§ 3.104, 20.302 (1999).

The veteran has contended that a May 1973 notice of 
disagreement should be construed to include the June 1972 
rating denial of the claim of service connection for one leg 
being larger than the other.  Review of the May 1973 notice 
of disagreement shows that the veteran listed 3 numbered 
items relating to (1) a fungus infection, (2) a scar of the 
neck and (3) a high hematocrit.  Argument as to why he 
disagreed with the rating denial as to each of the 3 items 
was provided.  A further notation at the bottom of the page 
indicates: Please inform what statements would be required 
concerning the leg changes observed shortly after separation 
from service. 

38 C.F.R. § 20.201 provides that a written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  While special wording is not required, the 
notice of disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  

The notation relating to the veteran's right leg may not be 
reasonably construed as expressing disagreement with the 
prior rating decision or evidencing a desire for appellate 
review regarding the prior determination.  Rather than noting 
disagreement with the prior decision, the veteran requested 
assistance as to the type of evidence that should be 
submitted regarding the right leg.  Assessment of the May 
1973 statement through the prism of what constitutes a notice 
of disagreement shows that the veteran did not demonstrate an 
intent to disagree with the rating denial concerning the 
right leg.  As a timely notice of disagreement was not 
received, the June 1972 rating denial is final.

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board notes that, until recently, case law of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  In 
this case, however, the RO reopened the veteran's claim by 
rating decision in January 1995 and then denied the claim on 
a de novo basis.  Accordingly, as the RO did not use the 
Colvin standard in the adjudication of this claim, there are 
no due process issues resulting from the holding in Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998) at the RO level. 

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  The regulations further provide:

     (a)  General.  A preexisting injury 
or disease will be considered to have 
been aggravated by active military, 
naval, or air service, where there is an 
increase in disability during such 
service, unless there is a specific 
finding that the increase in disability 
is due to the natural progress of the 
disease.

     (b)  Wartime service; peacetime 
service after December 31, 1946.  Clear 
and unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service. 

     (1)  The usual effects of medical 
and surgical treatment in service, having 
the effect of ameliorating disease or 
other conditions incurred before 
enlistment, including postoperative 
scars, absent or poorly functioning parts 
or organs, will not be considered service 
connected unless the disease or injury is 
otherwise aggravated by service. 

     (2)  Due regard will be given the 
places, types, and circumstances of 
service and particular consideration will 
be accorded combat duty and other 
hardships of service.  The development of 
symptomatic manifestations of a 
preexisting disease or injury during or 
proximately following action with the 
enemy or 
following a status as a prisoner of war 
will establish aggravation of a 
disability.

38 C.F.R. § 3.306 (1999).

Evidence received since June 1972 consists of the following.

On VA general medical examination in March 1974, the veteran 
reported that he had noticed that his left leg had become 
larger than the right when he returned from a mission in 
Africa.  At that time, his pegged pants were tighter over the 
left calf and looser over the right calf.  On examination, no 
weakness was found.  Right knee and ankle reflexes were 
decreased.  Sensation was intact.  The diagnosis was right 
leg atrophy since childhood.  It was further noted that the 
veteran should return with an adolescent examination report 
from Johns Hopkins Children's Hospital.  

The veteran submitted a statement in March 1976 indicating 
that he wanted VA to develop the issue of service connection 
for atrophy of the right leg.  He indicated that VA had 
contradicted itself by finding that he had polio without 
sequelae in the June 1972 rating decision and then diagnosing 
him in March 1974 with atrophy of the right leg due to polio 
since childhood.  The veteran indicated that the right leg 
atrophy did not predate service and that he had noticed a 
difference in size of the lower extremities upon returning 
from Africa.

The veteran filed the instant claim for service connection 
for atrophy of the right leg due to polio in June 1994.  He 
submitted several medical journal articles regarding polio 
and post polio syndrome (PPS).

A June 1994 statement from the veteran's mother indicates 
that the veteran had polio when he was 2 years old.  He was 
treated at Children's Hospital in Washington, D.C.  She 
indicated that it was her belief that the veteran had 
recovered completely, and that his legs were the same size 
prior to service.  Following service, the veteran had a 
problem with his leg, and there was a noticeable difference 
in the size of the lower extremities.  

A June 1994 statement from the veteran's wife indicates that 
she noticed a difference in the size of the veteran's legs 
shortly after she met him in May 1965.  

The veteran testified in June 1995 that he had engaged in 
strenuous activities during a mission in Ethiopia which 
caused his right leg condition, that current medical 
authorities supported his belief that strenuous physical 
activity caused his right leg problem, and that he did not 
engage in any strenuous activity following service.

The veteran submitted numerous medical treatises concerning 
poliomyelitis, post polio syndrome, post-poliomyelitis 
muscular atrophy, and overuse syndrome.  

Received in 1995 were records from Kaiser Permanente dating 
from June 1987 which show that the veteran complained of leg 
cramping and slight numbness of the feet.  The right calf was 
33.5 centimeters and the left calf was 42 centimeters.  The 
impression was post polio syndrome.

The veteran's service personnel records show that the veteran 
served in Ethiopia for 6 months.  These records do not 
contain information regarding the veteran's current claim for 
a right leg disability.

As referenced above, the RO's June 1972 denial was based on 
the fact that the veteran had not presented competent medical 
evidence to establish the presence of a disability of the 
right leg that was incurred in or aggravated by service.  The 
additional evidence submitted is new in that it now 
demonstrates the presence of a right leg disability.  Atrophy 
of the right leg was diagnosed on VA examination in March 
1974 and records from Kaiser Permanente in June 1987 revealed 
that the right calf was smaller than the right calf due to 
post polio syndrome.  

The additional medical records, however, are not material as 
they do not provide evidence that the veteran's right calf 
atrophy, which was first manifest many years after service, 
was incurred in or was aggravated by service.  

The veteran's statements and testimony that his current right 
leg atrophy is the result of strenuous physical activity 
during service do not provide competent evidence of a causal 
link between the veteran's military service and his current 
disability nor does it provide competent evidence that a 
preexisting disability was aggravated during service as a lay 
person may not offer evidence that requires medical 
knowledge.  See Nici v. Brown, 9 Vet. App. 494 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and Spalding 
v. Brown, 10 Vet. App. 6 (1997).  Likewise, the lay 
statements from the veteran's wife and mother regarding their 
observations of the veteran's right leg may not serve as 
competent medical evidence of a nexus.  

The voluminous medical treatises and journal reports 
submitted by the veteran generically deal with post polio 
syndrome, post polio muscular atrophy and overuse syndrome.  
They do not provide competent medical evidence regarding the 
veteran's medical condition in terms of whether his right leg 
atrophy was incurred in or was aggravated by service.  The 
veteran's service personnel records, which have been 
submitted in support of this claim, are silent regarding 
atrophy of the right leg.  Accordingly, the additional 
evidence is not so significant that it must be considered in 
order to decide the merits of the claim and the veteran's 
claim may not be reopened.  

A review of a 1995 letter from the veteran indicates that he 
appeared to be requesting that the Board obtain an 
independent medical opinion concerning the etiology of his 
right leg atrophy.  The criteria pertaining to such opinions 
are as follows:

Independent medical expert opinions.  
When, in the judgment of the Board, 
additional medical opinion is warranted 
by the medical complexity or controversy 
involved in an appeal, the Board may 
obtain an advisory medical opinion from 
one or more medical experts who are not 
employees of the Department of Veterans 
Affairs.  Opinions will be secured, as 
requested by the Chairman of the Board, 
from recognized medical schools, 
universities, clinics, or medical 
institutions with which arrangements for 
such opinions have been made by the 
Secretary of Veterans Affairs.

38 C.F.R. § 20.901(d) (1999).

Current case law, however, does not allow the Board to 
entertain the veteran's request.  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998), the United States Court of Appeals 
for the Federal Circuit held that, under 38 U.S.C. § 5107(a), 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam). 

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), as the 
veteran has not submitted new and material evidence, his 
claim may not been reopened.  Thus, the Board may not reach 
the issue of whether the veteran's claim would be well 
grounded pursuant to 38 U.S.C.A. § 5107(a), or address 
whether the duty to assist under 38 U.S.C.A. §  5107(b) has 
been fulfilled.  In short, the veteran's request for an 
independent medical opinion falls within the realm of the 
duty to assist.  As new and material evidence has not been 
submitted, the Board cannot assist in the development of this 
claim.  The same duty to assist analysis precludes the Board 
from entertaining additional development requests made by the 
veteran, such as having Dr. Goodman provide another 
examination.  

The veteran has also requested that a copy of the record on 
appeal before the Court and all associated litigation 
materials and correspondence be associated with the claims 
folder.  Although these documents have not been associated 
with the claims folder, the presence or absence of these 
documents does not impact on the finality issue before the 
Board.  Accordingly, the Board concludes that the veteran's 
claim must be denied as there is insufficient evidence to 
reopen the claim of service connection for atrophy of the 
right leg due to polio.


ORDER

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for atrophy of 
the right leg due to polio by aggravation, the claim is 
denied.


REMAND

In a letter from the Board to the veteran in connection with 
his request for reconsideration of a prior Board decision, it 
was noted that the issue of the wartime rate of compensation 
for the service-connected neck scar apparently had never been 
decided by the Board even though this issue was in appellate 
status in January 1977.  Accordingly, this issue must be 
addressed by the Board.

The veteran has contended that a boil on his neck resulted 
from an injury incurred during a parachute jump.  He notes 
that while he was in the United States when the injury 
occurred, the jump in question simulated wartime conditions.  
He therefore believes that compensation at the wartime rate 
is warranted.  The RO did not address the veteran's 
contentions in the statement of the case that was issued in 
January 1995.  This must be accomplished to afford the 
veteran the opportunity to properly prepare his case.  In 
this regard, the applicable criteria provide as follows:

The statement of the case must be 
complete enough to allow the appellant to 
present written and/or oral arguments 
before the Board of Veterans' Appeals.  
It must contain: 

(a)	A summary of the evidence in the 
case relating to the issue or issues with 
which the appellant or representative has 
expressed disagreement; 

(b)	A summary of the applicable laws and 
regulations, with appropriate citations, 
and a discussion of how such laws and 
regulations affect the determination; and 

(c)	The determination of the agency of 
original jurisdiction on each issue and 
the reasons for each 
such determination with respect to which 
disagreement has been expressed.

38 C.F.R. § 19.29 (1999).

The above requirements have not been met in this case.  
Accordingly, the case is remanded as follows:

1.  The RO should ask the veteran whether 
he reported the injury to his neck during 
service and whether he filled out any 
accident reports, etc.  If so, an attempt 
should be made to obtain any such report.  
All leads should be followed to their 
logical conclusion.

2.  The RO should furnish the veteran and 
his representative with a supplemental 
statement of the case which meets the 
requirements of 38 C.F.R. § 19.29 with 
regard to the issue of entitlement to the 
wartime rate of compensation for the 
service connected neck scar.

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  The 
purpose of this REMAND is to further develop the record and 
to accord the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



